DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to an exhaust system and recites “an exhaust system for a vehicle comprising an engine and a turbine generator comprising” which is unclear. More specifically, it is unclear whether the exhaust system comprises the engine and a turbine generator or if it is the vehicle. Furthermore, it is unclear whether the exhaust system comprises the “an engine exhaust system” and “a turbine exhaust system” or if it is the vehicle, engine or the turbine generator. As such, it is unclear as to what the exhaust system really comprises and therefore, meets and bounds of the claim cannot be ascertained. Claims 2-3 are rejected by virtue of their dependency from rejected claim 1. For the purpose of examining the claim, the “an engine”, “a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0007574 to Pegg et al (Pegg).
Regarding claim 1, Pegg discloses an exhaust system for a vehicle (figs. 1-3; [39]) comprising an engine (12, figs. 1-3; [39]) and a turbine generator (116, 118, 216, 218, figs. 2-3; [39], [41]) comprising:  
an engine exhaust system (figs. 2-3) comprising an engine exhaust pipe (exhaust pipe including doc 126, dpf 128, and pipe 144 to exhaust, fig. 2; and/or exhaust pipe including pipe 244, lnt 250, and pf, fig. 3) extending from the engine to a desired location relative to the vehicle; and 


Regarding claim 2, Pegg discloses an exhaust system as recited in claim 1, further comprising a diesel particulate filter (PF, fig. 3) arranged in the engine exhaust pipe, where the turbine exhaust pipe is operatively connected between the turbine generator and the engine exhaust pipe upstream of the diesel particulate filter (fig. 3).

Regarding claim 3, Pegg discloses an exhaust system as recited in claim 1, further comprising a diesel particulate filter (128, fig. 2) arranged in the engine exhaust pipe, where the turbine exhaust pipe is operatively connected between the turbine generator and the engine exhaust pipe downstream of the diesel particulate filter (fig. 2).

Regarding claim 4, Pegg discloses a vehicle comprising: 
an engine (12, figs. 1-3; [39]); 
an engine exhaust system (figs. 2-3) extending from the engine to a desired location (exhaust pipe including doc 126, dpf 128, and pipe 144 to exhaust, fig. 2; and/or exhaust pipe including pipe 244, lnt 250, and pf, fig. 3); 
a turbine generator (116, 118, 216, 218, figs. 2-3; [39], [41]); and 
a turbine exhaust system (figs. 2-3)  arranged between the turbine generator and the engine exhaust pipe upstream of the desired location (from 142 to exhaust, fig. 3; and/or from 242 to exhaust , fig. 3).



Regarding claim 6, Pegg discloses a vehicle as recited in claim 4, further comprising a diesel particulate filter (128, fig. 2) arranged in the engine exhaust system, where the turbine exhaust pipe is operatively connected between the turbine generator and the engine exhaust system downstream of the diesel particulate filter (fig. 2).

Regarding claim 7, Pegg discloses a method of removing exhaust from an engine (12, figs. 1-3; [39]) and a turbine generator (116, 118, 216, 218, figs. 2-3; [39], [41]) mounted on a vehicle ([39]) comprising the steps of: 
arranging an engine exhaust pipe (figs. 2-3)   to extend from the engine to a desired location relative to the vehicle (exhaust pipe including doc 126, dpf 128, and pipe 144 to exhaust, fig. 2; and/or exhaust pipe including pipe 244, lnt 250, and pf, fig. 3); and 
operatively connecting a turbine exhaust pipe (figs. 2-3)  between the turbine generator and the engine exhaust pipe upstream of the desired location (from 142 to exhaust, fig. 3; and/or from 242 to exhaust , fig. 3).

Regarding claim 8, Pegg discloses a method as recited in claim 7, further comprising the steps of: arranging a diesel particulate filter (PF, fig. 3)  in the engine exhaust pipe; and operatively connecting the turbine exhaust pipe between the turbine generator and the engine exhaust pipe upstream of the diesel particulate filter (fig. 3).   

Regarding claim 9, Pegg discloses a method as recited in claim 7, further comprising the steps of: arranging a diesel particulate filter (128, fig. 2) in the engine exhaust pipe; and operatively connecting the turbine exhaust pipe between the turbine generator and the engine exhaust pipe downstream of the diesel particulate filter (fig. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,047,743 to Stahlhut et al.
US 2010/0146968 to Simpson et al.
US 8,967,116 to Leone et al.
All references above describe configuration similar to independent claims 1, 4, and 7; and can be used to reject at least the independent claims.
US 2011/0296833 to Mardberg et al.
US 2018/0058287 to Zhang
Both references above describe general state of art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.S/Examiner, Art Unit 3746               

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746